UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6818


BARTO USRY,

                 Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                 Defendant – Appellee,

          and

DOUGLASS WILLIS, Unit Manager,

                 Party-in-Interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00141-FPS-JES)


Submitted:    October 28, 2013             Decided:   November 6, 2013


Before AGEE, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barto Usry, Appellant Pro Se. Alan McGonigal, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Barto     Usry     appeals       the   district     court’s   order

rejecting the magistrate judge’s recommendation and dismissing

his action under the Federal Tort Claims Act (“FTCA”) for lack

of subject matter jurisdiction.            On appeal, Usry challenges the

district court’s conclusion that his FTCA claim is barred by the

discretionary     function   exception.          See   28   U.S.C.   § 2680(a)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Usry v. United States, No. 5:11-cv-00141-FPS-

JES (N.D. W. Va. Mar. 25, 2013).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                       2